DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in Applicant’s specification at P37 and in Figs. 5 and 7.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Pages 5 and 6, filed 05/09/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C 112(b) have been withdrawn in light of the amendments to claims 1 and 4.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 claims 1 and 3-7 have been considered but are moot due to the amendment to the claims.

Claim Interpretation
The preamble of claim 1 states “an electrical equipment battery for vehicles”.
 	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Please see MPEP 2111.02 for more on the effect of the preamble.
	The recitation of “for vehicles” in the preamble of claim 1 is being interpreted the intended use of the electrical equipment battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS filed 09/04/2019) in view of Nishimoto (US 20160295745 A1) further in view of Garner (US 20060185836 A1).
Regarding claim 1, Morita discloses an electrical equipment battery comprising: a secondary battery (battery 210 in Fig. 2), a circuit board (circuit board 600/600B in Fig. 8) mounted with a protection circuit (protection circuit) for the secondary battery and a heat generating element (power-based semiconductor element), and an outer case (outer case 100 in Fig. 1) that accommodates the circuit board and the secondary battery (P18, 35, 38-39). Morita discloses the outer case is divided into an upper exterior case (101 in Fig. 2) and a lower exterior case (102 in Fig. 2, P17). Morita discloses the heat generating element is disposed upon a heat generating element mounting part of the circuit board (the surface where the heat generating element is mounted on the circuit board). Morita discloses the circuit board generates heat (P35).
Regarding the intended use limitation in the preamble “an electrical equipment battery for vehicles”, Morita discloses “the packed battery of the present invention can be suitably applied to a packed battery in which a plurality of batteries such as a bicycle, a tool, and an automobile are connected in parallel and these are connected in series to increase the output” ([0049]). Therefore, Morita’s secondary battery would be capable of being utilized for vehicles. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Morita does not disclose wherein the outer case has a heat radiation plate made of metal, the heat radiation plate being provided with a heat transfer space defined between the heat radiation plate and a heat generating element mounting part of the circuit board, an electrical-insulating and heat-conducting gel, having viscosity that is lowered by stress, is filled in the heat transfer space, wherein heat is transferred from the heat generating element mounting part being transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel, and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space, wherein electronic components including the heat generating element are mounted on a front surface of the circuit board, and a rear surface of the circuit board is thermally coupled to the heat radiation plate via the electrical-insulating and heat-conducting gel, and wherein a pair of the flow-out block partitions are provided on both sides along a length of the heat transfer space but not provided on both edges along a width, less than the length, of the heat transfer space.
In a similar field of endeavor, Nishimoto teaches an analogous electronic control unit comprising a substrate (10 in Figs. 3-4, drawn to a circuit board) on which various electronic components are mounted (switching/heating elements 21 to 25 in Figs. 3-4) and a housing and a heat sink (80 and 70 in Figs. 3-4, drawn to the claimed “outer case”, P16-17, 27-28). 
Nishimoto teaches the heat sink is generally formed into a substantially plate shape with a material having high heat conductance such as aluminum, and is disposed so as to be opposed to the back mounting surface (12 in Figs. 3-4) of the substrate (P29). Nishimoto teaches the heat sink has a radiating part (71 in Fig. 3) corresponding to a heating region of the substrate (P29). Nishimoto teaches a thermally-conductive insulating component such as a radiating gel (79 in Fig. 4, drawn to the claimed “an electrical-insulating and heat-conducting gel”) exists between the radiating part and the substrate (see Fig. 4, the space in which the thermally-conductive insulating component exists is drawn to the claimed “heat transfer space”, P31, 49). Nishimoto teaches the heat sink receives heat generated by the electronic components mounted on the substrate (“The heat sink is provided to be opposed to one surface of the substrate, and includes a radiating part, which is disposed in correspondence to the heating region of the substrate and receives heat generated by the plurality of heating elements”, P6).
Nishimoto further teaches wherein electronic components including the heat generating element are mounted on a front surface of the circuit board, and a rear surface of the circuit board is thermally coupled to the heat radiation plate via the electrical-insulating and heat-conducting gel (“When the heating elements [21 to 25] are mounted in the radiating region on a surface-mounting-surface side of the substrate, the radiating part may be in contact with the radiating region of the substrate with the thermally-conductive insulating component in between”, P49). 
Nishimoto further teaches a flow-out block partition on an outer side of the heat transfer space and wherein the heat sink has a pair of the flow-out block partitions are provided on both sides along a length of the heat transfer space but not provided on both edges along a width, less than the length, of the heat transfer space (see annotated Nishimoto Fig. 4 below).

    PNG
    media_image1.png
    481
    618
    media_image1.png
    Greyscale

Annotated Nishimoto Fig. 4

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nishimoto within the electrical equipment battery of Morita and substituted the upper exterior case of Morita with a heat radiation plate made of metal wherein the heat sink has a pair of the flow-out block partitions provided on both sides along a length of the heat transfer space but not provided on both edges along a width, less than the length, of the heat transfer space, such as the heat sink taught by Nishimoto, provide the heat radiation plate with a heat transfer space defined between the heat radiation plate and the heat generating element mounting part of the circuit board and an electrical-insulating and heat-conducting gel, such as the thermally-conductive insulating component taught by Nishimoto, filled in the heat transfer space, wherein the heat generated by the heat generating element is transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel, electronic components including the heat generating element are mounted on a front surface of the circuit board, and a rear surface of the circuit board is thermally coupled to the heat radiation plate via the electrical-insulating and heat-conducting gel with the expectation this would transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Regarding the limitation “the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space”, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). Further, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
However, modified Morita does not meet the limitation the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress. 
In the same field of endeavor, Garner teaches an analogous art of a heat source (5 in Fig. 1) and heat sink (10 in Fig. 1) are shown with a thermally conductive, electrically insulating layer (15 in Fig. 1) disposed therebetween (P15). Garner teaches the heat source may be any of a variety of electrical devices, or components of electrical devices, such as ICs, chip packages, printed circuit boards, or the like (P16). Garner teaches the thermally conductive, electrical insulating layer can comprise a thermally conductive, electrical insulating heat transfer material such as a thixotropic thermal compound (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching or Garner within the electrical equipment battery of modified Morita and provided the electrical-insulating and heat-conducting gel of modified Morita to be a thixotropic thermal compound in order to provide the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress with the expectation this would still transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 4, modified Morita does not meet the limitation wherein the flow-out block partition has a projection surface, at least a portion of the projection surface being positioned opposite a surface on the front surface of the circuit board in which the heat generating element is mounted on the circuit board, a flow-out block gap (S) is defined between the circuit board and the portion of the projection surface positioned opposite the circuit board, and the flow-out block gap (S) is set to be smaller than a clearance (d) of the heat transfer space (see annotated Nishimoto Fig. 4 below).

    PNG
    media_image2.png
    481
    619
    media_image2.png
    Greyscale

Annotated Nishimoto Fig. 4

Regarding claim 6, modified Morita meets the limitation the outer case is made up of a heat radiating plate made of metal and a lower exterior case.
Morita discloses the lower exterior case of the outer case is molded of ABS resin (P17). 
Therefore, modified Morita discloses wherein the outer case includes a metal case and a plastic case, the metal case including the heat radiation plate and the plastic case covering an opening of the metal case (the plastic case would cover the opening in which the secondary battery and circuit board would be disposed within the metal case).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) as applied to claim 1, and even further in view of Maeda et al (US 20080292950 A1).
Regarding claim 3, modified Morita does not meet the limitation wherein a gap of the heat transfer space is set to less than or equal to 3 mm. One of ordinary skill in the art would understand that the gap of the heat transfer space is where the electrical-insulating and heat-conducting gel would be filled in, therefore the thickness of the gap of the heat transfer space would be equal to the thickness of the electrical-insulating and heat-conducting gel filled in the gap.
In a similar field of endeavor, Maeda teaches analogous art of a battery module (P39). Maeda teaches heat conduction from a battery to a spacer is promoted and heat release is performed more efficiently when a heat conductive material layer is interposed between the spacer and the battery (P67). Maeda teaches the heat conductive material layer can comprise a gel material (P69). Maeda teaches the heat conductive material layer has a thickness of from 0.5 mm to 3 mm (P77). Maeda teaches when the thickness of the heat conductive material layer is 0.5 mm or greater, the characteristics of the heat conductive material layer, such as heat conductivity and impact resistance, can be ensured sufficiently, and when the thickness of the heat conductive material layer is 3 mm or less, the heat conductive material layer does not occupy too much space, preventing the volumetric energy density of the battery from reducing, and also, deterioration of the heat conductivity does not occur since the heat conductive material layer is not excessively thick (P78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maeda within the electrical equipment battery of modified Morita and provided the electrical-insulating and heat-conducting gel to have a thickness from 0.5 to 3mm, thereby providing the gap of the heat transfer space to be 0.5 mm to 3 mm, with the expectation the characteristics, such as heat conductivity, could be ensured and prevented from deteriorating. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) as applied to claim 1, further in view of Takata et al (US 20020079119 A1).
Regarding claim 5, modified Morita does not meet the limitation wherein a heat radiation fin is provided on an outer side of the heat radiation plate.
In a similar field of endeavor, Takata teaches a case (4 in Fig. 1) wherein the interior of the bottom carries the circuit module (M in Fig. 1) and the outside of the bottom is a heat sink (46 in Fig. 1) with fins (45 in Fig. 1, P20). Takata teaches the heat received in the heat sink by conduction from the circuit board (1 in Fig. 1) is then discharged into the atmosphere through heat exchange between the plurality of fins provided on the bottom of the heat sink and the ambient air (P24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takata within the electrical equipment battery of modified Morita and provided a heat radiation fin on an outer side of the heat radiation plate with the expectation that heat from the circuit board could be discharged into the atmosphere through the fins and ambient air, thereby cooling the circuit board

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) as applied to claim 1, and even further in view of Katayama et al (US 20160009194 A1).
Regarding claim 7, modified Morita meets the limitation wherein the heat generating element is a semiconductor (power-based semiconductor element), but not that the heat generating element is a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle.
In a similar field of endeavor, Katayama teaches an analogous art of a well-known in-vehicle power supply system having a configuration that includes a plurality of batteries (e.g., a lead battery and a lithium-ion battery, P5). Katayama teaches specifically, in the configuration, a rotary electric machine having a function of generating electric power is connected to a lithium-ion battery and a lead battery via a connection path which is provided with a semiconductor switch (P5). Katayama teaches the semiconductor switch is opened/closed to electrically disconnect/connect the rotary electric machine from/to the lithium-ion battery and the lead battery; thus, the lead battery having low durability against frequent charge/discharge (accumulated amount of charge/discharge) is prevented from early deterioration (P5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Katayama within the electrical equipment battery of modified Morita and provided the heat generating element to be a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle because Katayama discloses it is a well-known in-vehicle power supply system that prevents a lead battery from having early deterioration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729